Opinion of the Court by
William Rogers Clay, Commissioner
Affirming.
*772■ On January 15th, 1910, Alice A. Richardson and her husband, G-us W. Richardson, executed and delivered to the First State Bank two notes, one for $500.00 and the other for $100.00, payable four months after date and bearing interest at the rate of 6 per cent per annum. To secure the notes they executed and delivered to the bank a mortgage on a small tract of land owned by Alice A. Richardson. The mortgage shows that the indebtedness secured thereby was the indebtedness of Gus W. Richardson. The bank brought suit to recover on the notes and enforce its. mortgage lien. Failing to answer, personal judgment was rendered against both Mrs. and Mr. Richardson and the land was directed to be sold. The proceeds were not sufficient to discharge the debt. Thereupon the bank caused an execution to issue for the balance.
This action was brought by Mrs. Richardson, pursuant to section 518 of the Civil Code, to vacate the judgment. On final hearing she was awarded the relief prayed for and defendant appeals.
The appeal is here on an incomplete record. Where portions of either the pleadings or evidence bearing upon the question involved are omitted from the record on appeal, the judgment will be affirmed. Terrell v. Rowland, 86 Ky., 67; Courier-Journal Job Printing Co., &c v. Cordozo, et al., 21 Ky. Law Rep., 1259, 54 S. W., 966; Sanson, et al. v. Connolly, et al., 141 Ky., 120.
Judgment affirmed.